Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 12 are objected to because of the following informalities:  in claim 1, line 5, “an” should be – the --.  In claim 12, penultimate line, -- a – should be inserted before “mating”.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Probert et al 2019/0190179.
	Regarding claim 1, Probert et al discloses an interface assembly for an electrical power connector, comprising: an interface housing 10,110 comprising a receiving portion 24,124 arranged inside an interface cavity of the interface housing, for receiving an electrical contact element 12, the interface housing further comprising at least two latches 38; and the electrical contact element for transferring electrical power comprising a busbar portion (broadly recited) 16 and a plug-in portion 20, wherein the busbar portion comprises at least two latching noses 46 and wherein each of the at least two latching noses is assigned to one of the at least two latches to block a release movement of the assigned latching nose upon mating of the electrical contact element and the interface housing.
Regarding claim 2, Probert et al discloses the interface housing 10,110 further comprises an essentially cylindrical wall component 22,122, an axis of which extends in a mating direction of the electrical contact element.
Regarding claim 7, Probert et al discloses the busbar portion comprises a fixation portion (at 16) configured to hold the plug-in portion 20, wherein the fixation portion extends perpendicular to the mating direction and comprises an outer guiding contour, and wherein the interface housing 10,110 comprises a corresponding contour arranged inside the interface cavity.
Regarding claim 10, Probert et al discloses the at least two latching noses 46 are arranged on opposite sides of the busbar portion 16 extending perpendicular to the mating direction of the electrical contact element 12 in a plane of the busbar portion.
Regarding claim 12, Probert et al discloses a portion of each latch 38 is configured to slide along the assigned latching nose during mating and wherein a portion of each latch comprises a first inclined surface 48 such that a normal surface of the first inclined surface points towards the mating direction of the electrical contact element 12.
Regarding claim 14, Probert et al discloses the busbar portion 16, when viewed from the receiving portion along mating direction of the electrical contact element, comprises a recess 46 subsequent to the latching nose and wherein the recess extends coplanar with the busbar portion and is configured that the first inclined surface 48 of each of the latches can be received within the recess after mating.
Regarding claim 17, Probert et al discloses a housing 22,122 that at least partly contains a plug-in portion 20 of an electrical contacting element 12.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Probert et al.
	To form the essentially cylindrical wall component 22,122 of Probert et al with a diameter between 30 mm and 60 mm and a thickness of the wall component between 1.5 mm and 3 mm would have been an obvious matter of routine experimentation depending on the environment in which the interface assembly were to be used.  To form the electrical contact element 12 of Probert et al to transfer electrical power of at least 5 kW would have been an obvious matter of routine experimentation depending on the power requirements of the application in which the interface assembly were to be used.
Claims 3-6, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the latches being arranged at an interior surface of the cylindrical wall component; nor the second inclined surface; nor the plug-in portion being of an essentially cylindrical shape; in combination with the rest of the subject matter of the base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833